Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 1 of 12

 

Quarterly Operating Report
CASH BASIS

CASE NAME: KSW CPA, P.C,

CASE NUMBER: 18-45021-11MXM

 

JUDGE:

UNITED STATES BANKRUPTCY COURT
NORTHERN & EASTERN DISTRICTS OF TEXAS
REGION 6

MONTHLY OPERATING REPORT

QUARTER ENDING: Ist 2020

QUARTER YEAR

 

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(CASH BASIS-1 THROUGH CASH BASIS-6) AND THE ACCOMPANYING ATTACHMENTS AND,

TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.

RESPONSI RTY: P
te ;
/ President

 

 

 

 

ORIGINAL SIGNATURE OF RESPOMSIBLE PARTY TITLE

Richard E. Wylie L. J): 2D
PRINTED NAME OF RESPONSIBLE PARTY DATE
PREPARER: a

\ / —OJbp— President
ORIGINAL SIGNATURE OF PREPARE TITLE

Richard E. Wylie Y- 171. 2o

 

PRINTED NAME OF PREPARER DATE

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 2 of 12

 

Quarterly Operating Report
CASH BASIS-1

noe NAME: KSW CPA, P.C. |

CASE NUMBER: 18-4502 1-1 1MXM |

 

 

 

 

 

CASH RECEIPTS AND QUARTER QUARTER QUARTER QUARTER
DISBURSEMENTS 2020 ist Qtr
1. CASH - BEGINNING OF MONTH $ 16.42
RECEIPTS

. CASH SALES

ACCOUNTS RECEIVABLE COLLECTIONS
. LOANS AND ADVANCES

. SALE OF ASSETS

LEASE & RENTAL INCOME

. WAGES

. OTHER (ATTACH LIST) $ 708.11
. TOTAL RECEIPTS $ 708.11 | $ - $ - $ n
DISBURSEMENTS

10, NET PAYROLL

11, PAYROLL TAXES PAID

12. SALES,USE & OTHER TAXES PAID
13, INVENTORY PURCHASES

14, MORTAGE PAYMENTS

15. OTHER SECURED NOTE PAYMENTS
16. RENTAL & LEASE PAYMENTS

17. UTILITIES

18, INSURANCE

19. VEHICLE EXPENSES

20. TRAVEL

21. ENTERTAINMENT

22, REPAIRS & MAINTENANCE

23, SUPPLIES

24, ADVERTISING

 

 

 

 

 

 

 

 

 

 

 

Soap ALAS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25. BANK SERVICE CHARGES $ 72.15

26. CHARITABLE CONTRIBUTIONS

27. GIFTS

28, OTHER (ATTACH LIST)

29. TOTAL ORDINARY DISBURSEMENTS $ 72.15 |$ a $ - $ -

 

REORGANIZATION EXPENSES
30, PROFESSIONAL FEES

31. U.S. TRUSTEE FEES $ 652.53
32. OTHER (ATTACH LIST)

 

 

 

 

 

 

 

 

 

 

 

 

 

33. TOTAL REORGANIZATION EXPENSES $ 652.53 | $ : $ a $ -
34. TOTAL DISBURSEMENTS $ 724.68 | $ * $ € $ -
35. NET CASH FLOW $ (16.57)| $ » $ # $ -
36. CASH - END OF MONTH $ (0.15)| $ $ 2 $

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 3 of 12

 

Quarterly Operating Report
CASH BASIS-1

 

 

 

 

CASE NAME: KSW CPA, P.C, |
[CASE NUMBER: __18-45021-11MXM |

 

Other Deposits UARTER UARTER UARTER UARTER
2020 Ist
Richard - Shareholder Contributions $ 708.11

TOTAL OTHER INCOME 708.11 | $

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 4 of 12

 

Quarterly Operating Report
CASH BASIS-1

 

 

 

 

2020
CASE NAME: KSW CPA, P.C, |
[CASE NUMBER: __ 18-45021-11MXM |

 

OTHER EXPENSE UARTER UARTER UARTER UARTER
2020 Ist

AL OTHER EXPENSES

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20

Entered 04/17/20 15:54:43 Page 5 of 12

 

 

Quarterly Operating Report
CASH BASIS-1A

2020

 

 

 
     

CASE NAME: KSW CPA, P.C,

 

ICASENUMBER: __ 18-45021-11IMXM

 

 

CASH DISBURSEMENTS DETAIL

Quarter 4th QTR

CASH DISBURSEMENTS

PAYEE

PURPOSE AMOUNT

TOTAL CASH DISBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK ACCOUNT DISBURSEMENTS
CK# DATE PAYEE PURPOSE AMOUNT
draft 01/31/20 |Worthington National Bank Bank service charges | $ 24.00
draft 02/28/20 |Worthington National Bank Bank service charges | $ 24.00
2864 03/30/20 |U.S. Trustee US Trustee fees $ 652.53
draft 03/31/20 |Worthington National Bank Bank service charges | $ 24.15
TOTAL BANK ACCOUNT DISBURSEMENTS $ 724.68

 

 

 

 

[TOTAL DISBURSEMENTS FOR THE MONTH

|$ 724.68 |

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20

Entered 04/17/20 15:54:43 Page 6 of 12

 

 

 

CASE NAME: KSW CPA, P.C,

CASE NUMBER: 18-45021-11MXM

 

 

BANK RECONCILIATIONS

Acct #1

Acct #2

Acct #3

: Quarterly Operating Report
CASH BASIS-2

2020

 

. BANK;

Worthington

 

. ACCOUNT NUMBER:

9162

 

. PURPOSE (TYPE):

Operating

TOTAL

 

. BALANCE PER BANK STATEMENT

$ 652.38

652.38

 

. ADD: TOTAL DEPOSITS NOT CREDITED

 

. SUBTRACT: OUTSTANDING CHECKS

5 652.53

652.53

 

. OTHER RECONCILING ITEMS

 

- MONTH END BALANCE PER BOOKS

$ (0.15)

Cl Ala! o4|/ oo

(0.15)

 

NATSTSIS]=]O] a>

NUMBER OF LAST CHECK WRITTEN

 

 

 

 

 

 

 

INVESTMENT ACCOUNTS

 

 

BANK, ACCOUNT NAME & NUMBER

DATE OF
PURCHASE

TYPE OF
INSTRUMENT

PURCHASE
PRICE

CURRENT
VALUE

 

7,

 

8.

 

9

 

10.

 

11, TOTAL INVESTMENTS

 

 

 

 

 

 

CASH

 

 

 

12, CURRENCY ON HAND

 

|13. TOTAL CASH - END OF MONTH

| $

(0.15)|

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20

Entered 04/17/20 15:54:43 Page 7 of 12

 

Quarterly Operating Report

 

CASE NAME:

 

CASE NUMBER:

KSW CPA, P.C.

 

18-45021-11 MXM

 

ASSETS OF THE ESTATE

CASH BASIS-3

2020

 

SCHEDULE "A"
REAL PROPERTY

SCHEDULE
AMOUNT

QUARTER

QUARTER

QUARTER

 

2020 1st QTR

 

 

 

 

. OTHER (ATTACH LIST)

 

allele] —

. TOTAL REAL PROPERTY ASSETS

 

SCHEDULE "B"
PERSONAL PROPERTY

 

. CASH ON HAND

 

. CHECKING, SAVINGS, ETC.

$

13.42

 

SECURITY DEPOSITS

 

. HOUSEHOLD GOODS

 

. BOOKS, PICTURES, ART

 

. WEARING APPAREL

 

. FURS AND JEWELRY

 

. FIREARMS & SPORTS EQUIPMENT

 

SOLA) NA) Wh] wml

. INSURANCE POLICIES

 

—
o

. ANNUITIES

 

—
_

. EDUCATION

 

—
N

. RETIREMENT & PROFIT SHARING

 

—
we

. STOCKS

 

—
bh

. PARTNERSHIPS & JOINT VENTURES

 

—
Ww

. GOVERNMENT & CORPORATE BONDS

 

—
nN

, ACCOUNTS RECEIVABLE

 

=
~

. ALIMONY

 

—
oo

. OTHER LIQUIDATED DEBTS

 

=
oO

. EQUITABLE INTERESTS

 

N
o

. CONTINGENT INTERESTS

 

Nn
—_

. OTHER CLAIMS

 

N
N

. PATENTS & COPYRIGHTS

 

N
Ww

. LICENSES & FRANCHISES

 

I)
B

. CUSTOMER LISTS

 

N
wm

. AUTOS, TRUCKS & OTHER VEHICLES

 

N
nN

. BOATS & MOTORS

 

N
~

. AIRCRAFT

 

N
oo

. OFFICE EQUIPMENT

 

i]
‘oO

. MACHINERY, FIXTURES & EQUIPMENT

$

5,250.00

 

we
oS

. INVENTORY

 

Ww
—

. ANIMALS

 

wa
N

. CROPS

 

we
oe]

. FARMING EQUIPMENT

 

we
-

. FARM SUPPLIES

 

wa
WM

. OTHER : DUE FROM MEMBERS & EMP,

 

Ww
nN

. TOTAL PERSONAL PROPERTY ASSETS

$

5,263.42

 

 

w
~

. TOTAL ASSETS

 

$

5,263.42

 

 

 

 

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 8 of 12

 

Quarterly Operating Report
CASH BASIS-4

 

CASE NAME; KSW CPA, P.C.

 

CASE NUMBER: 18-45021-1 1MXM

 

LIABILITIES OF THE ESTATE

-

 

2020

QUARTER Ist

 

 

 

 

 

 

 

. TOTAL PREPETITION LIABILITIES

 

PREPETITION SCHEDULE
LIABILITIES AMOUNT PAYMENTS
1, SECURED
2. PRIORITY
3, UNSECURED
4. OTHER (ATTACH LIST)
5

 

 

 

POSTPETITION
LIABILITIES

. FEDERAL INCOME TAXES
» FICA/MEDICARE

. STATE TAXES

. REAL ESTATE TAXES

. OTHER TAXES (ATTACH

TOTAL TAXES

DATE
INCURRED

AMOUNT DUE AMOUNT
OWED DATE PAST DUE

$ =

OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS NAMES OF CREDITO

7.
8.
9
10
lt

12.
13,
14,
15,
16,
17,
18.
19,

0,

1.

0.
1, TOTAL POSTPETITION LIABILITIES

 

* ADDITIONAL ATTACH LIS
TOTAL OF LINES 7 - 29

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 9 of 12

 

 

Quarterly Operating Report

CASH BASIS-4A

 

KSW CPA, P.C.

 

 

CASE NUMBER: 18-45021-11MXM

 

ACCOUNTS RECEIVABLE AGING

2020
MONTH: Ist

 

 

SCHEDULE
AMOUNT

MONTH

MONTH MONTH

 

0 - 30

 

. 31-60

 

. 61-90

 

91+

 

. TOTAL ACCOUNTS RECEIVABLE

 

. AMOUNT CONSIDERED UNCOLLECTIBLE

 

_ ACCOUNTS RECEIVABLE (NET)

 

 

 

 

 

AGING OF POSTPETITION TAXES
AND PAYABLES

 

 

TAXES PAYABLE

0 - 30
DAYS

31-60
DAYS

90+ Total
DAYS

 

. FEDERAL

 

. STATE

 

. LOCAL

 

. OTHER (ATTACH LIST)

 

 

A] BW PNR

. TOTAL TAXES PAYABLE

 

 

 

 

 

PRlLAl|mlala
i

 

 

|6. ACCOUNTS PAYABLE

 

STATUS OF POSTPETITION TAXES

FEDERAL

 

BEGINNING
TAX
LIABILITY

AMOUNT
WITHHELD
OR ACCRUED

ENDING
TAX
LIABILITY

AMOUNT
PAID

 

. WITHHOLDING

 

. FICA-EMPLOYEE

A
‘

 

. FICA-EMPLOYER

 

. UNEMPLOYMENT

 

. INCOME

 

. OTHER (ATTACH LIST)

 

“TL AN} Mm} BB] ] bp]

TOTAL FEDERAL TAXES

 

STATE AND LOCAL

 

8. WITHHOLDING

 

9. SALES

 

10. EXCISE

 

11. UNEMPLOYMENT

 

12, REAL PROPERTY

 

13, PERSONAL PROPERTY

 

14. OTHER (ATTACH LIST)

 

15. TOTAL STATE & LOCAL

 

16. TOTAL TAXES

 

 

 

 

Al HAHAH S/S Hl SH Solarian)! a
‘

 

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 10 of 12

 

Quarterly Operating Report
CASH BASIS-5

 

CASE NAME: KSW CPA, P.C.

 

| 2020

 

CASE NUMBER: 18-45021-11MXM

 

 

MONTH: Ist

 

|PAYMENTS TO INSIDERS AND PROFESSIONALS |

INSIDERS
TYPE OF PAYMENT AMOUNT PAID | TTL PD TO DATE

‘AL PAYMENTS TO INSIDERS

PROFESSIONALS
DATE OF COURT ORDER AMOUNT AMOUNT TTL PAID TOTAL INCURRED
AUTHORIZING PAYMENT APPROVED PAID TO DATE & UNPAID

AL PAYMENTS TO PROFESSIONALS

 

 

|POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS |

SCHEDULED AMOUNTS TOTAL
MONTHLY PAID UNPAID
NAME OF CREDITOR PAYMENTS DURING POST-
DUE MONTH PETITION

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20

Entered 04/17/20 15:54:43 Page 11 of 12

 

Quarterly Operating Report
CASH BASIS-6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2020
CASE NAME: KSW CPA, P.C.
CASE NUMBER: _ 18-45021-11MXM
QUARTER: Ist
QUESTIONNAIRE _ |
YES NO
1, HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE x
THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
2, HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT x
OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
3, ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR x
LOANS) DUE FROM RELATED PARTIES?
4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES x
THIS REPORTING PERIOD?
5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE x
DEBTOR FROM ANY PARTY?
6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE? x
7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES x
PAST DUE?
8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE? Xx
9, ARE ANY OTHER POSTPETITION TAXES PAST DUE? Xx
10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS x
DELINQUENT?
11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE x
REPORTING PERIOD?
12, ARE ANY WAGE PAYMENTS PAST DUE? x
IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED
EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.
$ 72.00 in bank charges were debited from Debtor's Operating Account by Bank,
$652.53 trustee fees were paid from Debor's Operating Account
INSURANCE
YES NO

 

 

1,

ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
NECESSARY INSURANCE COVERAGES IN EFFECT?

 

ARE ALL PREMIUM PAYMENTS PAID CURRENT?

 

 

PLEASE ITEMIZE POLICIES BELOW

 

 

 

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE
BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN
EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.

 

 

 

INSTALLMENT PAYMENTS

TYPE OF PERIOD
POLICY CARRIER COVERED

 

PAYMENT AMOUNT
& UENCY

 

 

 

 
Case 18-43569-mxm11 Doc 146 Filed 04/17/20 Entered 04/17/20 15:54:43 Page 12 of 12

 

Quarterly Operating Report
CASH BASIS-6A

2020

 

CASE NAME: KSW CPA, P.C.

 

 

 

CASE NUMBER: _ 18-45021-11MXM

 

MONTH: Ist

 

QUESTIONNAIRE FOOTNOTES |

r Pr? acaourt Close? per Lb Farben
/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
